OPINION op the Court by
Judge Robertson :
The default admitted that the appellant owes more than the amount claimed by the appellee in this case, and the joint judgment cannot operate prejudicially to the appellant. Nor, though it would have been more prudent and regular to have directed a credit in favor of the appellant as garnishee, yet as the record will always secure him that credit the omission to direct it specially as the decree cannot do him any harm.
The appellant having made no resistance was not liable personally for costs, and apparently therefore the judgment against him for costs might be erroneous, but so small a matter ought not to reverse the entire judgment as the judgment for costs is, *350in effect, against tbe fund in bis bands and will entitle bim to a credit for tbe costs as well as for tbe principal amount adjudged against bim. There is no error therefore certainly prejudicial to appellant.' Wherefore the judgment is affirmed.
Hanson & Hanson, for appellant.
Alexander & Turney, for appellee.